Citation Nr: 0327075	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-08 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a higher initial disability evaluation for 
bilateral hearing loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to January 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which granted service 
connection for bilateral hearing loss and initially assigned 
a noncompensable disability rating, effective December 31, 
2001.  The veteran subsequently entered his disagreement with 
the rating assigned by the RO, and thereafter properly 
appealed the matter to the Board.


FINDINGS OF FACT

1.  The RO has satisfied the requirements of the Veterans 
Claims Assistance Act of 2000.

2.  The competent medical evidence of record indicates that 
the manifestations of the veteran's bilateral hearing loss 
equate to a designation of no more than level II impairment 
for each ear.


CONCLUSION OF LAW

The criteria for a higher initial evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159, Part 4, including 
§§ 4.85, 4.86, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
required duties under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 
2000).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
38 C.F.R. §§ 3.102, 3.159 (2003); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board finds that the RO met 
its duties to notify in this case.  The veteran was provided 
adequate notice as to the evidence necessary to substantiate 
his claim, as well as the applicable laws and regulations, as 
indicated in the March 2002 rating decision, the June 2002 
statement of the case, the November 2002 supplemental 
statement of the case, and in letters from the RO.  The RO 
also attempted to inform the veteran of which evidence he was 
to provide to VA and which evidence the RO would attempt to 
obtain on his behalf, as noted in correspondence dated in 
January 2002.  Further, the Board finds that the RO met its 
duty to assist by making satisfactory efforts to ensure that 
all relevant evidence was associated with the claims file, 
noting that it contains the veteran's service medical records 
and VA outpatient treatment records.  The veteran was also 
afforded VA examinations in January 2002, June 2002 and 
September 2002, as well as the opportunity to testify at a 
hearing on this appeal, which was declined by the veteran in 
writing in January 2003.

The evidence for review in this case includes the veteran's 
service medical records, VA outpatient treatment records 
dated from approximately July 2000 to June 2002, VA 
examination reports dated in January 2002, June 2002 and 
September 2002, and statements and argument submitted by the 
veteran and his representative.  In reaching its decision 
herein, the Board has carefully reviewed, considered and 
weighed the probative value of all of the relevant evidence 
of record.

For purposes of evaluating his December 2001 claim, the 
veteran was afforded appropriate VA audiological evaluations 
in order to completely assess his level of hearing loss.  Id.

On an authorized VA audiological evaluation on January 28, 
2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
45
65
LEFT
10
0
20
55
70

The average pure tone threshold was 31 for the right ear and 
36 for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 98 
percent in the left ear.  The examiner's assessment was 
moderate to severe high frequency sensorineural hearing loss, 
bilaterally.
The veteran's VA outpatient treatment records dated from July 
2000 to June 2002 also contain one set of audiological 
testing results that are sufficient for use in assessing his 
request for a higher initial disability evaluation.  A VA 
clinical audiological evaluation on January 30, 2002, 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
65
65
LEFT
30
30
40
60
55

The average pure tone threshold was 55 for the right ear and 
46 for the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 90 
percent in the left ear.

The Board notes that the veteran's June 2002 VA examination 
report only confirms his diagnosis of sensorineural hearing 
loss, and does not contain any relevant audiological 
evaluation results.  

On an authorized VA audiological evaluation in September 
2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
45
70
LEFT
5
5
20
55
70

The average pure tone threshold was 33 for the right ear and 
38 for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.  The examiner commented that the 
veteran presented for this evaluation with moderate to severe 
sensorineural hearing loss bilaterally, and that there has 
been no significant change in hearing sensitivity or in 
speech discrimination since his previous evaluation in 
January 2002.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155.  Evaluation of 
a service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  For an increased rating claim, the primary concern is 
the current level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection for bilateral hearing loss in 
March 2002, and as such, the severity of his disability will 
be considered during the entire period from the initial 
assignment of the disability rating to the present, as well 
as the potential applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The veteran's service-connected bilateral hearing loss is 
currently assigned an initial  noncompensable (0 percent) 
disability rating under 38 C.F.R. § 4.85, Diagnostic Code 
(DC) 6100.  The Board notes that the rating criteria for 
evaluating impairment in auditory acuity were revised 
effective June 10, 1999.  In this case, however, the record 
reveals that the veteran originally filed his claim in 
December 2001.  As such, his claim will be reviewed under the 
new rating criteria only.

Evaluations of bilateral defective hearing range from 
noncompensable to a 100 percent rating based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests for the frequencies 1000, 2000, 3000 and 
4000 cycles per second.  To evaluate the degree of disability 
from defective hearing, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity, through level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI, VII, DC 6100.  

The United States Court of Appeals for Veterans Claims has 
also noted that disability ratings for hearing impairment are 
derived by the mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

Taking into account all of the relevant medical evidence set 
out above, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable 
disability evaluation for the veteran's service-connected 
bilateral hearing loss.  In this regard, the audiometric 
findings from the January 28, 2002, and September 2002 VA 
examinations, when applied to the above-cited rating 
criteria, translate to literal designations of level I 
hearing in both the right and left ears.  The audiometric 
findings from the September 30, 2002, clinical evaluation 
support the designation of level II hearing in both ears.  
Such results still only support, however, the assignment of a 
noncompensable disability evaluation under 38 C.F.R. § 4.85, 
Tables VI and VII.  

The special evaluation criteria for considering unusual 
patterns of hearing loss as provided in 38 C.F.R. § 4.86 have 
additionally been considered.  38 C.F.R. § 4.86, addressing 
exceptional patterns of hearing impairment, provides that 
when the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz (Hz) are 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hz and 70 decibels 
or more at 2000 Hz, the rating specialist is to determine the 
numeric designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  In 
this case, however, the Board recognizes that the veteran's 
hearing test results do not qualify for evaluation under this 
provision, as although there is evidence of pure tone 
threshold findings at 30 decibels or less at 1000 Hz, there 
is no evidence of a finding at 70 decibels or more at 2000 
Hz.  

The Board has further contemplated extraschedular evaluation, 
but finds that there has been no showing that the veteran's 
service-connected bilateral hearing loss has: (1) caused 
marked interference with employment beyond the interference 
contemplated in the currently assigned rating; (2) 
necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, any further development in keeping with 
the actions outlined in 38 C.F.R. § 3.321(b)(1) (2002) is not 
warranted.  See also 38 C.F.R. § 4.1; Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board has considered the benefit of the doubt 
rule in this case, but as the preponderance of the evidence 
is against the claim, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to a higher initial evaluation for bilateral 
hearing loss is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



